Citation Nr: 0607678	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-18 771	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to September 1970 and from November 1990 to June 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Phoenix RO.  In October 2004, the veteran testified at a 
Travel Board hearing before the undersigned.  A transcript of 
the hearing is of record.  In February 2005, the Board, in 
part, reopened this claim and remanded it for further 
development.  


FINDING OF FACT

A chronic low back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against a finding that the veteran's current back disability 
is related to his service.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A September 2002 statement of the case (SOC); May 2004 and 
September 2005 supplemental SOCs (SSOCs), and letters in May 
2001, October 2001, May 2002, June 2003, and April 2004, all 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing service 
connection, and the bases for the denial of the claim.  May 
2001, October 2001, May 2002, June 2003, and April 2004 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and specifically 
(See May 2002 letter at p. 2) to submit any evidence in his 
possession pertaining to the claim.  Notice is complete.

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matter on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  The claim was reviewed 
after full notice was given.  See September 2005 SSOC.  He is 
not prejudiced by any notice timing defect. 

Regarding the duty to assist, VA treatment records have been 
secured.  VA has arranged for the veteran to be examined (to 
obtain a nexus opinion).  He has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  

II. Factual Background 

Service medical records from the veteran's first period of 
active duty include January 1968 service entrance medical 
history and examination reports that do not show any 
complaints, findings, or diagnosis of a back disorder.  
Treatment records from this period do not contain any 
complaints, treatment, or diagnosis of a back disorder.  The 
September 1970 separation examination report does not show 
any complaints, findings, or diagnosis of a back disorder.  
Service medical records from the veteran's second period of 
active duty include November 1990 medical history and 
examination reports that do not show any complaints, 
findings, or diagnosis of a back disorder.  In an April 1991 
Southwest Asia demobilization/redeployment medical evaluation 
report it was noted that the veteran reported having 
recurring lower back pain.  On April 1991 separation 
examination the veteran gave a history of back pain after 
missions.  Clinical evaluation of the spine was normal.  Low 
back pain was diagnosed.

A March 2001 VA treatment record reflects that the veteran 
reported that he fell down a flight of stairs in service and 
that he had chronic back pain.  In May 2001, he reported that 
he hurt his back in the Persian Gulf by riding in trucks on 
bad roads.  He complained of pain and stiffness in his back.  
The assessment included mechanical back pain.

In an October 2001 statement, the veteran's wife relates that 
he has a lump on his back and has difficulty bending.

On November 2001 VA examination, the veteran indicated that 
his back ached and was stiff at times.  X-rays of the lumbar 
spine revealed mild degenerative and disc changes.

In August 2002 the veteran was seen by VA for complaints of 
back pain.  It was noted that his work involved lifting and 
twisting (and that such duties were being reduced).  It was 
noted that work was considered an aggravating factor.  
At an October 2004 Travel Board hearing, the veteran did not 
provide any testimony regarding his back disorder.  His 
representative noted the veteran did not have a compensation 
examination for his back, and requested such examination.

On March 2005 VA examination, the examiner noted the 
veteran's claims file was reviewed.  The veteran reported 
that his second period of active duty involved riding in 
trucks on rough roads.  He indicated that he had more back 
pain in the last five years, and that the low back pain was 
now constant.  Degenerative arthritis/disc disease of the 
lumbar spine was diagnosed.  The physician opined that it was 
not at least as likely as not that the veteran's current low 
back disability was related to his back complaints in 
service.  The examiner explained (as rationale) that there 
was no documentation of treatment for low back pain in 
service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Arthritis is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Degenerative disc disease and arthritis are diagnosed.  While 
the veteran had some acute low back complaints in service 
(and low back pain was diagnosed on April 1991 separation 
examination), clinical evaluation of the back on service 
separation examination was normal.  As there is also no 
evidence that arthritis of the low back was manifested in the 
first postservice year, service connection for the veteran's 
current low back disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(for arthritis as a chronic disease), is not warranted.

To establish service connection in these circumstances, the 
veteran must show by competent evidence that his current low 
back disability is related to an event, injury, or disease in 
service.  The only competent (medical) evidence specifically 
addressing the matter of a nexus between the veteran's 
current low back disability and service is in the report of a 
VA examination in March 2005.  The opinion offered by the 
physician, with some supporting rationale, is against the 
veteran's claim.  There is no competent (medical) evidence to 
the contrary.  Notably, the passage of an extended period of 
time between service and the initial clinical documentation 
of the disability for which service connection is sought is, 
of itself, a factor for consideration against a claim seeking 
service connection.  Here, there is a lapse of about 10 years 
between the veteran's separation from service and the 
earliest postservice clinical documentation of the pathology 
for which service connection is sought.  Furthermore, there 
are intervening factors to which the veteran's current low 
back disability may be attributed.  His postservice 
occupation has been identified as an aggravating factor.  
Significantly, when degenerative changes were first 
identified in X-rays, they were described as mild.  Because 
he is a layperson, untrained in determining medical etiology, 
the veteran's own beliefs that his low back is related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against the veteran's claim, and it must be 
denied. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


